Case 2:19-cv-00384-JRG Document 10 Filed 04/15/20 Page 1 of 12 PageID #: 60



                   THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF TEXAS
                          MARSHALL DIVISION



LONGHORN HD LLC,                     §
                                     §
                 Plaintiff,          §        C.A. No. 2:19-cv-00384-JRG
                                     §
v.                                   §        JURY TRIAL DEMANDED
                                     §
CHECK POINT SOFTWARE                 §
TECHNOLOGIES, LTD.,                  §
                                     §
                 Defendant.

            CHECK POINT SOFTWARE TECHNOLOGIES, LTD.’S
             REPLY IN SUPPORT OF ITS MOTION TO DISMISS
    Case 2:19-cv-00384-JRG Document 10 Filed 04/15/20 Page 2 of 12 PageID #: 61



I.       INTRODUCTION

         Plaintiff Longhorn HD LLC (“Plaintiff”) fails to sufficiently plead any element of

indirect infringement. In response to Check Point Software Technologies, Ltd.’s (“Check Point”)

motion to dismiss the Complaint under Federal Rule of Civil Procedure 12(b)(6), Plaintiff simply

asserts that it need not “provide detailed factual support for every element of inducement.” D.I. 9

(“Opp.”) at 4. Check Point has never contended otherwise. But Plaintiff cannot meet the pleading

standard by simply parroting the legal elements of indirect infringement—facts still matter.

Indeed, “the facts pled must, when accepted as true, state a claim for relief that is ‘plausible on

its face,’ i.e., the facts pled must allow the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Tierra Intelectual Borinquen, Inc. v. ASUS

Computer Int’l, Inc., No. 2:13-cv-38-JRG, 2014 WL 894805, at *2 (E.D. Tex. Mar. 4, 2014)

(quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)) (emphasis added). The

Complaint does not meet this standard for any element. The Court should, therefore, dismiss

Plaintiff’s indirect infringement claims in Counts III-V of the Complaint.1

II.      PLAINTIFF FAILS TO ALLEGE THE REQUISITE KNOWLEDGE

         1. Plaintiff Fails to Allege Adequate Knowledge of The Asserted Patents

         Check Point cannot be liable for inducement before the Complaint was filed. As the court

is aware, a claim for inducement must allege, inter alia, knowledge of the asserted patents. See

Global-Tech Appliances, Inc. v. SEB S.A., 563 U.S. 754, 765 (2011).

         In its Opposition, Plaintiff concedes that it has not pleaded any basis upon which to

conclude that Check Point had knowledge of the asserted patents prior to the filing of the




1
 Check Point does not dispute that, by this Motion, it does not challenge the sufficiency of
Plaintiff’s direct infringement pleadings in the Complaint.


                                                  1
 Case 2:19-cv-00384-JRG Document 10 Filed 04/15/20 Page 3 of 12 PageID #: 62



Complaint (Opp. at 4, 5), yet maintains that its pre-suit allegations are proper. Opp. at 6. This is

wrong. Plaintiff’s conclusion is premised on its mistaken belief that this Court does not require

pre-suit knowledge. Opp. at 5. Plaintiff misses the point. The court has only held that pre-suit

knowledge is not required for claims alleging infringement from the time of the complaint going

forward. See, e.g., Erfindergemeinschaft Uropep GbR v. Eli Lilly & Co., No. 2:15-cv-1202-

WCB, 2016 WL 1643315, at *4 n.4 (E.D. Tex. Apr. 26, 2016). The court has been clear that pre-

suit knowledge is required for allegations of inducement pre-dating the Complaint. See, e.g.,

Tierra Intelectual Borinquen, Inc. v. ASUS Computer Int’l, Inc., No. 2:13-cv-44-JRG, 2014 WL

1233040, at *2 (E.D. Tex. Mar. 24, 2014) (“[Defendants] are of course correct that they cannot

be liable for induced infringement for conduct occurring prior to its knowledge of the patents-in-

suit.”); Stragent, LLC v. BMW of N. Am., LLC, No. 6:16-cv-446-RWS-KNM, 2017 WL

2821697, at *8 (E.D. Tex. Mar. 3, 2017), report and recommendation adopted, 2017 WL

2832613 (E.D. Tex. Mar. 27, 2017) (“[S]ince Plaintiff has failed to plausibly plead that the

Mercedes and Volvo Defendants had pre-suit knowledge of the patent, it fails to state an indirect

infringement claim for acts occurring before the suit was filed.”). Because it is undisputed that

the Complaint contains no allegations that Check Point had knowledge of the patents prior to the

filing of the Complaint, Plaintiff’s allegations of indirect infringement pre-dating the Complaint

should be dismissed under Rule 12(b)(6). See Dkt. No. 1 ¶¶ 44, 45, 56, 57, 65, 66 (alleging that

Check Point “knowingly and intentionally induced” and “induced infringement by others” in the

past tense (emphases added)).

       Regarding post-filing knowledge of the patents, Plaintiff’s only responses are that

(1) Check Point seeks a result contrary to the law in this District, a point which Check Point

itself raised, and (2) willfulness is not inducement. Neither argument is persuasive. First, while




                                                  2
 Case 2:19-cv-00384-JRG Document 10 Filed 04/15/20 Page 4 of 12 PageID #: 63



this Court has allowed allegations of inducement to proceed based on knowledge of the patents

from the Complaint, it has also expressed skepticism of allowing a claim to proceed based purely

on future action alleged in the Complaint that has not yet occurred. See, e.g., Bush Seismic Techs.

LLC v. Am. Gem Soc’y, No. 2:14-cv-1809-JRG, 2016 WL 9115381, at *3 (E.D. Tex. Apr. 13,

2016) (Plaintiff does not have “a good faith basis to allege willful and induced infringement”

when its allegations are exclusively “based on post-suit conduct that ha[s] not yet occurred.”).

Check Point urges the Court to follow this latter line of reasoning, consistent with Federal Circuit

precedent, see In re Seagate Tech., LCC, 497 F.3d 1369, 1374 (Fed. Cir. 2007), and Federal Rule

of Civil Procedure 11(b)(3), which requires evidentiary support for factual pleadings.

       Second, Plaintiff broadly asserts that willfulness is different from inducement and

dismisses both VLSI and Bush on this basis. But Plaintiff fails to explain why the pleading

requirements for knowledge under a theory of willfulness are any different from the

requirements under a theory of induced infringement. Indeed, there is no principled reason to

treat the law differently. See, e.g., Bush, 2016 WL 9115381, at *2 (“Claims for willful and

induced infringement necessarily require allegations that the accused infringer knew of the

patent.”). While there may be substantive differences between willfulness and indirect

infringement in other respects, both require knowledge of the patent, knowledge of infringement,

and action after acquiring knowledge. Moreover, there is no difference between the kind of

knowledge necessary to support a claim for willfulness and the kind of knowledge necessary to

support a claim for inducement that would justify permitting bootstrapping in one context while

prohibiting it in the other. See Dkt. No. 8 at 5-6. Nor does Plaintiff provide such a justification.

       Finally, Plaintiff insists that Ultravision Technologies, LLC v. Govision, LLC, No. 2:18-

cv-00100-JRG-RSP, 2020 WL 896767 (E.D. Tex. Jan. 20, 2020), report and recommendation




                                                  3
 Case 2:19-cv-00384-JRG Document 10 Filed 04/15/20 Page 5 of 12 PageID #: 64



adopted, 2020 WL 887754 (E.D. Tex. Feb. 24, 2020), is “the most analogous case,” Opp. at 8,

but the defendant there made none of the arguments Check Point raises here. Specifically, while

the defendant in Ultravision argued that the plaintiff’s inducement allegations were insufficiently

pleaded, the defendant did not argue that knowledge based on the Complaint is insufficient, in

violation of Seagate or Rule 11, or impractical. The Court’s decision in Ultravision, therefore,

has no bearing on Check Point’s arguments here and is certainly not “the most analogous case.”

       2.      Plaintiff Fails to Allege Knowledge of Infringement

       A claim for inducement “requires proof the defendant knew the acts were infringing.”

Commil USA, LLC v. Cisco Sys., Inc., 135 S. Ct. 1920, 1928 (2015). Here, Plaintiff all but

concedes that it has not pleaded any facts showing that Check Point had knowledge of the

alleged infringement, before or after the filing of the Complaint. Rather, Plaintiff urges that it is

“reasonable and plausible” to infer such allegations upon “considering the Complaint[] ‘as a

whole.’” Opp. at 8. But, viewing the Complaint as a whole, all Plaintiff has asserted are legal

conclusions with no supporting facts. Plaintiff’s only allegation related to knowledge of

infringement is that Check Point, “with knowledge that these products, or the use thereof,

infringe the [’790, ’846, and ’421 Patents] at least as of the date of this Complaint, knowingly

and intentionally induced, and continues to knowingly and intentionally induce, direct

infringement of the [’790, ’846, and ’421 Patents] by providing these products to end users for

use in an infringing manner.” Dkt. No. 1 ¶¶ 44, 56, 65. This is nothing more than regurgitating

the standard for inducement. Even assuming Plaintiff sufficiently pleaded knowledge of the

patents (it did not), this one sentence, the only sentence upon which each of Plaintiff’s

inducement counts rely that even mentions knowledge, with no factual basis, cannot plausibly

support an allegation of knowledge of infringement. Nor has Plaintiff alleged that it provided




                                                  4
    Case 2:19-cv-00384-JRG Document 10 Filed 04/15/20 Page 6 of 12 PageID #: 65



pre-suit notice for inducement allegations pre-dating the complaint. Accordingly, Plaintiff has

failed to plead knowledge of infringement, and its inducement allegations cannot stand.

III.     PLAINTIFF FAILS TO ALLEGE AFFIRMATIVE CONDUCT

         To be liable for induced infringement, a party must “actively induce[] infringement,”

meaning “the inducement must involve the taking of affirmative steps to bring about the desired

result.” Global-Tech, 563 U.S. at 760. For Counts III and IV, the only affirmative conduct the

Complaint identifies is that Check Point continued to do exactly what it was doing prior to the

filing of the Complaint. Dkt. No. 1 ¶¶ 43, 55. And, for Count V alone, all the Complaint adds is

that Check Point directs “customers to utilize the Accused Products in an infringing matter [sic]

through marketing and support materials.” Id. at ¶ 64. These skeletal, generic allegations are

insufficient to support a claim of inducement. See Tierra, 2014 WL 894805, at *6 (“[F]ailure to

change behavior in light of a new fact cannot be characterized as an affirmative step evincing

desire on the part of [defendant] that users infringe [Plaintiff’s] patents.”).2

         Plaintiff concedes that it is has not alleged any actions taken by Check Point to

encourage infringement, and Plaintiff’s only response to this argument is that it does not need to.

See Opp. at 6-7 (quoting Bill of Lading, 681 F.3d at 1335). That is untenable. See Global-Tech,

563 U.S. at 760 (Inducement requires “the taking of affirmative steps to bring about the desired

result.”). Plaintiff’s reliance on Bill of Lading is misplaced; the language on which Plaintiff relies

(that a plaintiff need not “plead facts establishing that each element of an asserted claim is met”)

related strictly to pleading direct infringement under (now repealed) Form 18, not indirect




2
 Plaintiff inserts the words “actively encouraging” in its recitation of the Complaint (Opp. at 7)
but these words do not appear in the Complaint. Even if they did, these allegations are bare legal
conclusions with no facts supporting any level of plausibility.


                                                   5
    Case 2:19-cv-00384-JRG Document 10 Filed 04/15/20 Page 7 of 12 PageID #: 66



infringement.3 Even when Form 18 governed direct infringement, it did not abrogate application

of Twombly and Iqbal with respect to indirect infringement. In fact, both the Federal Circuit in

Bill of Lading and this Court have acknowledged that indirect infringement pleadings are

governed by the Twombly/Iqbal standard. Bill of Lading, 681 F.3d at 1336 (“Form 18 should be

strictly construed as measuring only the sufficiency of allegations of direct infringement, and not

indirect infringement.”); Motion Games, LLC v. Nintendo Co., No. 6:12-cv-00878-RWS-JDL,

2014 WL 11619163, at *6 (E.D. Tex. Mar. 7, 2014) (“Form 18 does not expressly pertain to

indirect infringement.”). Under the proper standard, a court should dismiss a claim under Rule

12(b)(6) if it does not contain enough alleged facts to state a plausible claim for relief. Twombly,

550 U.S. at 570. The Complaint here falls far short of this standard.

         Merely continuing business as usual is insufficient to constitute an affirmative act to

encourage direct infringement. See Tierra, 2014 WL 894805, at *6. This is especially true where,

like here, the products are capable of substantial non-infringing uses, a fact Plaintiff does not

dispute. See Dynacore Holdings Corp. v. U.S. Philips Corp., 363 F.3d 1263, 1276 n.6 (Fed. Cir.

2004) (“[The] sale of a lawful product by lawful means, with the knowledge that an unaffiliated,

third party may infringe, cannot, in and of itself, constitute inducement of infringement.”).

Furthermore, Check Point was not capable of “continuing” any action (selling products or

otherwise) at the time the Complaint was filed when it only learned, at that moment, that it was

allegedly inducing infringement.




3
  Moreover, in context, it is clear that when the Federal Circuit stated that a plaintiff is not
required to “plead facts establishing that each element of an asserted claim is met,” it was
referring to a claim of a patent, not a legal claim. See Bill of Lading, 681 F.3d at 1335 (citing
McZeal v. Sprint Nextel Corp., 501 F.3d 1354, 1357 (Fed. Cir. 2007) (“[A] plaintiff in a patent
infringement suit is not required to specifically induce each element of the claims of the asserted
patent.”)).


                                                  6
 Case 2:19-cv-00384-JRG Document 10 Filed 04/15/20 Page 8 of 12 PageID #: 67



       Regarding Count V, broadly citing “marketing and support materials” and inserting a link

to a Check Point product guide does not allege with any plausibility how Check Point’s

marketing materials tend to induce direct infringement. See Core Wireless S.A.R.L. v. Apple Inc.,

No. 6:14-cv-00752-JRG-JDL, 2015 WL 4910427, at *4 (E.D. Tex. Aug. 14, 2015) (Citing

instructions without “alleg[ing] any facts identifying, even at a basic level, … how the

instructions direct customers to use those products in an infringing manner, falls short of

satisfying Rule 8’s notice requirement.”); see also Vita-Mix Corp. v. Basic Holding, Inc., 581

F.3d 1317, 1328-29 (Fed. Cir. 2009) (finding context of marketing materials dispositive); Tierra,

2014 WL 894085, at *3 (“[V]ague assertions that the [product guide] instructs infringement are

not sufficient by themselves; the Court must be willing to examine the plausibility of the

Complaint in light of the relevant documents themselves.”).

       Finally, Plaintiff’s criticism of Core Wireless, Opp. at 8, is irrelevant. While the direct

infringement allegations there were evaluated under the prior Form 18 standard, the indirect

infringement allegations were properly considered under Twombly and Iqbal. See Core Wireless,

2015 WL 4910427, at *3 (“Form 18, however, applies only to direct infringement claims and

thus cannot measure the sufficiency of indirect infringement pleadings. Therefore, claims for

indirect infringement must be judged by the standards articulated in Twombly and Iqbal.”)

(internal citations omitted). Under this proper standard, Plaintiff’s generic allegations do not

provide notice to Check Point of what acts are allegedly encouraging or inducing infringement.

IV.    PLAINTIFF FAILS TO ALLEGE SPECIFIC INTENT

       Even assuming Plaintiff properly pleaded knowledge of the patents and infringement as

well as an affirmative act (it has not), Plaintiff has completely failed to allege any facts from

which it could be inferred that Check Point acted with the specific intent to induce infringement.




                                                  7
 Case 2:19-cv-00384-JRG Document 10 Filed 04/15/20 Page 9 of 12 PageID #: 68



See Global-Tech, 563 U.S. at 760; see also Tierra, 2014 WL 894805, at *4 (“Though the

distinction between simply knowing the consequences of one’s voluntary actions and intending

them may be conceptually murky, the law clearly sets a purposefulness standard for induced

infringement.”). In fact, Plaintiff completely ignores Check Point’s arguments regarding the

element of intent and, instead, broadly asserts that “it is ‘reasonable and plausible’ to infer that

Check Point specifically intended to induce its customers to infringe the Asserted Patents and

knew the customers’ acts constituted infringement.” Opp. at 8.

       While intent can be inferred from circumstantial evidence, Plaintiff has failed to even

attempt to adduce that. All that is alleged in the Complaint is that Check Point acted “with the

intent to cause infringing acts by others”—without any supporting facts. Dkt. No. 1 ¶¶ 45, 57,

66. That is, Plaintiff states a legal conclusion and then fails to allege any facts from which such a

conclusion could be inferred, even circumstantially. This cannot plausibly support an inducement

claim. See Addiction & Detoxification Inst. L.L.C. v. Carpenter, 620 F.App’x 934, 938 (Fed.

Cir. 2015) (“Simply repeating the legal conclusion that Defendant[] induced infringement . . .

does not plead ‘factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.’” (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009))).

       As noted above, the only purported affirmative act pleaded in the Complaint is that

Check Point continued selling its products. Even assuming this was enough to constitute an

affirmative act, Plaintiff still must plead facts from which it could be inferred that Check Point

continued those sales with the specific intent to induce infringement. See Global-Tech, 563 U.S.

at 760. Continued sales alone do not meet that standard, and allowing them to vitiates any

distinction between intent and every other element of inducement. Check Point’s continued sales




                                                  8
Case 2:19-cv-00384-JRG Document 10 Filed 04/15/20 Page 10 of 12 PageID #: 69



are equally consistent with the inference that Check Point believed that its products are being

used in a non-infringing manner or that its products are non-infringing. Plaintiff does not allege

any facts that allow the Court to draw the inference that Check Point instead intended to induce

infringement. See Bill of Lading, 681 F.3d at 1340 (“In assessing whether it is reasonable to infer

intent from statements or conduct, moreover, the Supreme Court recently made clear that a court

must assess the facts in the context in which they occurred and from the standpoint of the

speakers and listeners within that context.”). And, while the Complaint mentions “marketing and

support materials” in Count V, generically pointing to such materials, “without more, [is]

insufficient to create a reasonable inference of specific intent for the purposes of an induced

infringement claim.” Core Wireless, 2015 WL 4910427, at *4. Where such materials “teach[] an

undisputedly non-infringing use,” moreover, “no inference of intent to induce infringement may

be drawn.” Tierra, 2014 WL 894805, at *3 (internal quotation marks omitted).

       Finally, Plaintiff’s misleading “summary” of the Complaint, Opp. at 7, is unhelpful. For

example, Plaintiff states:

       “regarding Count III and the ’790 Patent, LHD alleges that Check Point infringes
       by, among other things, encouraging the use of its Check Point Remote Access
       Clients, such as those listed on its website. The Check Point website identified in
       the Complaint (Dkt. 1 at n.6) includes a download link for Check Point’s customers
       to download and utilize the Remote Access Client. LHD’s Complaint further
       explains how the use of the Remote Access Client by Check Point’s customers (as
       encouraged by Check Point’s website and technical support materials) infringes at
       least Claim 1 of the ’790 Patent.”

This recounting contains significantly more detail than the Complaint itself alleges. Nowhere in

Count III does the Complaint reference “download links” or “technical support materials.”

Nonetheless, even if the Complaint contained these additional statements, Plaintiff still fails to

allege how Check Point encourages use of its products in an infringing manner or which facts




                                                 9
Case 2:19-cv-00384-JRG Document 10 Filed 04/15/20 Page 11 of 12 PageID #: 70



support an inference that Check Point took any action with the intent to induce infringement.

Plaintiff’s conclusory allegations are insufficient to support an inducement claim.

V.     PLAINTIFF FAILS TO ALLEGE WILLFUL BLINDNESS

       Plaintiff does not substantively respond to Check Point’s arguments that the Complaint

lacks an adequate pleading based on willful blindness. Plaintiff’s only response is that “Counts

III-V of the Complaint include allegations of conduct prior to the filing of the Complaint,

including the acts of underlying direct infringement as well as allegations related to willful

blindness.” Opp. at 6. Plaintiff properly provides no citation for this sentence because no such

allegations exist. The only mention of willful blindness in the Complaint is the bare legal

conclusion that “Defendant induced infringement . . . with the belief that there was a high

probability that others, including end users, infringe the [’790][’846][’421] patent, but while

remaining willfully blind to the infringement.” Dkt. No. 1 ¶¶ 45, 57, 66. This is simply a legal

conclusion. The Complaint does not plead one fact from which the Court could plausibly infer

that Check Point subjectively believed there was a high probability of infringement or that Check

Point took any deliberate actions to avoid learning of infringement. For the reasons stated in

Check Point’s motion, and because this is undisputed, the court should dismiss any allegations

based on willful blindness.




                                                 10
Case 2:19-cv-00384-JRG Document 10 Filed 04/15/20 Page 12 of 12 PageID #: 71



VI.    CONCLUSION

       For the foregoing reasons and as set forth in Check Point’s opening brief, the

Complaint’s indirect infringement allegations in Counts III-V should be dismissed.

 Dated: April 15, 2020                      Respectfully submitted,

                                            /s/ Alyssa Caridis

                                            CLEMENT ROBERTS (SBN: 209203) – LEAD
                                            COUNSEL
                                            croberts@orrick.com
                                            ORRICK, HERRINGTON & SUTCLIFFE LLP
                                            405 Howard Street
                                            San Francisco, CA 94105
                                            Telephone:    (415) 773-5700
                                            Facsimile:    (415) 773-5759

                                            EVAN BREWER (SBN: 304411)
                                            ebrewer@orrick.com
                                            ORRICK, HERRINGTON & SUTCLIFFE LLP
                                            1000 Marsh Road
                                            Menlo Park, CA 94025-1015
                                            Telephone:   +1 650 614 7400
                                            Facsimile:   +1 650 614 7401

                                            ALYSSA CARIDIS (SBN: 260103)
                                            acaridis@orrick.com
                                            ORRICK, HERRINGTON & SUTCLIFFE LLP
                                            777 South Figueroa Street, Suite 3200
                                            Los Angeles, CA 90017
                                            Telephone: (213) 629-2020
                                            Facsimile: (213) 612-2499
 ATTORNEYS FOR DEFENDANT CHECK POINT SOFTWARE TECHNOLOGIES,
 LTD.

                               CERTIFICATE OF SERVICE

       The undersigned certifies that on April 15, 2020, all counsel of record are being served

with a copy of this document by email.

                                                            /s/ Alyssa Caridis

                                                            ALYSSA CARIDIS (SBN: 260103)
                                                                      acaridis@orrick.com




                                               11
